        Case 1:17-cv-00631-RBW Document 128 Filed 01/04/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LEGAL TECHNOLOGY GROUP, INC., )
d/b/a ESENTIO TECHNOLOGIES,         )
                                    )
            Plaintiff,              )
                                    )
       v.                           )    Civil Action No. 17-631 (RBW)
                                    )
RAJIV MUKERJI and HBR               )
CONSULTING LLC,                     )
                                    )
            Defendants.             )
____________________________________)

                                             ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

January 4, 2021, via teleconference, it is hereby

       ORDERED that the parties shall appear before the Court for a status conference on

March 18, 2021, at 10:00 a.m., via teleconference by calling 1-877-873-8017 and entering the

Court’s access code (8583213) followed by the pound key (#).

       SO ORDERED on this 4th day of January, 2021.


                                                                   REGGIE B. WALTON
                                                                   United States District Judge
